Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 6/3/22 which has been entered. Claims 1, 3-5, 11, and 13-15 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1 and 11 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4 states that the displacement is monitored by measuring a preload of the spring. However, claim 1 states that the displacement is determined via the sensor and claim 3 states that the sensor is a capacitive displacement sensor or optical encoder. There is no support in the original disclosure that says the capacitive displacement sensor or optical encoder measures a preload of the spring, nor how the preload itself would monitor displacement. Para 0046 states that the preload can be compared to a threshold to inform the user to reposition his headset, but nowhere is there support to suggest how that preload could be used in combination with the capacitive or optical sensors.  Claim 14, which contains similar subject matter, is rejected for similar reasons.
Claim 6 states that the transducer is an air conduction speaker.  There is no support to show the transducer being both an air conduction speaker and a contact pad vibration transducer, as in claim 1. Claim 16, which contains similar subject matter, is rejected for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claims 4 and 14, claims 4 and 14 state that the displacement is monitored by measuring a preload of the spring. However, measuring the preload as in para 0046 would determine if there is a deviation from a nominal position, not a displacement of the spring itself. It is unclear how measuring the preload itself would monitor the displacement of the ear caused by presentation of audio content to the user. Examiner interprets as the transducer further comprises a spring and displacement of the spring is measured.
Referring to claims 11-20, claims 11 and 13 recite the limitation "the sensor" in line 11 and line 2, respectively.  There is insufficient antecedent basis for this limitation in the claims. Examiner interprets as the one or more sensors in each instance as well as line 3 of claim 11 to read as one or more sensors instead of “the sensor” and line 6 of claim 11 as the one or more sensors configured to. Claims 12-20 depend from claim 11, therefore, they are rejected for the same reasons.
               Referring to claim 15, claim 15 recites the limitation "the comprises" in lines 1-2.  It is unclear what “the” is referring to. Examiner interprets as the one or more sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US Publication No. 20190058938 in view of Takagi et al. US Publication No. 20070076906.

              Referring to claim 1, Miller et al. teaches a method comprising: presenting, via a transducer, audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”); wherein the transducer includes magnets, a coil, a contact pad, and a sensor, and the contact pad is coupled to a portion of a pinna of the user and the coil moves relative to the magnets to vibrate the contact pad to present the audio content (para 0024: “the transducer assembly 260 is shown to be a circular voice coil (e.g., moving coil) transducer”; para 0027: “A typical moving coil transducer includes a coil of wire and a permanent magnet to produce a permanent magnetic field. Applying a current to the wire while it is placed in the permanent magnetic field produces a force on the coil based on the amplitude and the polarity of the current that can move the coil towards or away from the permanent magnet.”; para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user. The transducer assembly 120 is coupled to an end piece of the frame 105 and is configured to be coupled to the back of an auricle of the ear of the user.”; para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear.”); monitoring, via the sensor, displacement of a portion of the pinna by sensing deflection by the contact pad coupled to the portion of the pinna (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear. For example, the vibration sensor may measure a vibration that is a reflection of the acoustic pressure wave at the entrance of the ear and/or measure a vibration created by the transducer assembly on the auricle of the ear”); estimating a sound pressure at an entrance to an ear canal of the user based on the monitored displacement of the portion of the pinna (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. This stored mapping between the acoustic pressure and vibration level (e.g., frequency dependent linear mapping) of the pinna is applied to a measured vibration signal from the vibration sensor which serves as a proxy for the acoustic pressure at the entrance of the ear canal.”); generating a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjusting audio content using the generated filter; and presenting, via the transducer, the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              However, Miller et al. does not teach sensing position of the coil, but Takagi et al. teaches monitoring, via the sensor, displacement by sensing a position of the coil that is deflected by the contact pad (para 0025: “sensor 45 (FIG. 3) that detects displacement of the voice coil 41 (FIG. 3) of the speaker 40”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of where to detect vibration of the transducer, therefore it would have been obvious to try detecting displacement of the coil itself, as taught in Takagi et al., as opposed to detecting displacement of the contact pad or the contact pad contacting surface (the pinna), as taught in Miller et al. because all noted detection locations will generate information about the vibration and movement of the transducer.
              Referring to claim 2, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present the audio content (para 0020).
              Referring to claim 3, Miller et al. teaches the sensor is a capacitive sensor or optical encoder (para 0021) and Takagi et al. teaches the sensor is a displacement sensor (para 0025). Motivation to combine is the same as in claim 1.
              Referring to claim 5, Miller et al. teaches the sensor comprises an acceleration sensor or an optical displacement sensor (para 0021).
              Referring to claim 7, Miller et al. teaches estimating the sound pressure at the entrance to the ear canal comprises: providing, as input, the monitored displacement of the portion of the pinna to a model, the model configured to output sound pressure at the entrance to the ear canal based on displacement of the pinna (para 0021).
              Referring to claim 8, Miller et al. teaches the model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
              Referring to claim 10, Miller et al. teaches the adjusted audio content has a target magnitude frequency response (abstract; para 0022).
              Referring to claim 11, Miller et al. teaches an audio system comprising: a transducer configured to present audio content to a user (para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user”), the transducer including magnets, a coil, a contact pad, and a sensor, and the contact pad is coupled to a portion of a pinna of the user and the coil moves relative to the magnets to vibrate the contact pad to present the audio content (para 0024: “the transducer assembly 260 is shown to be a circular voice coil (e.g., moving coil) transducer”; para 0027: “A typical moving coil transducer includes a coil of wire and a permanent magnet to produce a permanent magnetic field. Applying a current to the wire while it is placed in the permanent magnetic field produces a force on the coil based on the amplitude and the polarity of the current that can move the coil towards or away from the permanent magnet.”; para 0020: “The transducer assembly 120 produces sound by vibrating the cartilage in the ear of the user. The transducer assembly 120 is coupled to an end piece of the frame 105 and is configured to be coupled to the back of an auricle of the ear of the user.”; para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear.”); one or more sensors configured to measure displacement of the portion of the pinna by sensing deflection by the contact pad coupled to the portion of the pinna, the displacement caused by the presented audio content; and a controller configured to:  monitor, via the sensor, displacement of a portion of the pinna, the displacement caused in part by the presented audio content (para 0021: “the acoustic sensor 125 is a vibration sensor that is configured to be coupled to the back of the pinna of the user. The vibration sensor may indirectly measure the acoustic pressure wave at the entrance of the ear. For example, the vibration sensor may measure a vibration that is a reflection of the acoustic pressure wave at the entrance of the ear and/or measure a vibration created by the transducer assembly on the auricle of the ear”); and a controller configured to: estimate a sound pressure at an entrance to an ear canal of the user based on the monitored displacement of the portion of the pinna (para 0021: “a mapping between acoustic pressure generated at the entrance to the ear canal and a vibration level generated on the pinna is an experimentally determined quantity that is measured on a representative sample of users and stored. This stored mapping between the acoustic pressure and vibration level (e.g., frequency dependent linear mapping) of the pinna is applied to a measured vibration signal from the vibration sensor which serves as a proxy for the acoustic pressure at the entrance of the ear canal.”); generate a sound filter for the transducer using the estimated sound pressure at the entrance to the ear canal; adjust audio content using the generated filter; and instruct the transducer to present the adjusted audio content to the user (para 0022: “The controller 130 uses the received information as feedback to compare the produced sound to a target sound (e.g., audio content) and adjusts the vibration instructions to make the produced sound closer to the target sound.”; abstract: “controller dynamically adjusts a frequency response model based in part on the detected acoustic pressure wave, updates the vibration instructions using the adjusted frequency response model, and provides the updated vibration instructions to the transducer assembly”).
              However, Miller et al. does not teach sensing position of the coil, but Takagi et al. teaches one or more sensors configured to measure displacement by sensing a position of the coil that is deflected by the contact pad (para 0025: “sensor 45 (FIG. 3) that detects displacement of the voice coil 41 (FIG. 3) of the speaker 40”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of where to detect vibration of the transducer, therefore it would have been obvious to try detecting displacement of the coil itself, as taught in Takagi et al., as opposed to detecting displacement of the contact pad or the contact pad contacting surface (the pinna), as taught in Miller et al. because all noted detection locations will generate information about the vibration and movement of the transducer.
              Referring to claim 12, Miller et al. teaches the transducer is a cartilage conduction transducer configured to present audio content (para 0020).
              Referring to claim 13, Miller et al. teaches the sensor is a capacitive sensor or optical encoder (para 0021) and Takagi et al. teaches the sensor is a displacement sensor (para 0025). Motivation to combine is the same as in claim 11.
              Referring to claim 15, Miller et al. teaches the comprises an acceleration sensor or an optical displacement sensor (para 0021).
              Referring to claim 17, Miller et al. teaches estimating the sound pressure at the entrance to the ear canal comprises the controller being further configured to: provide, as input, the monitored displacement of the portion of the pinna to a model, the model configured to output sound pressure at the entrance to the ear canal based on displacement of the pinna (para 0021).
              Referring to claim 18, Miller et al. teaches the model comprises at least one of: a convolutional neural network, a linear model, and a numerical simulation (para 0021).
              Referring to claim 20, Miller et al. teaches the adjusted audio content has a target magnitude frequency response (abstract; para 0022).


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. and Takagi et al. as applied to claims 1, 3, 11, and 13 above, and further in view of Hobelsberger US Patent No. 6016704.

              Referring to claim 4, Miller et al. and Takagi et al. do not teach a spring, but Hobelsberger teaches the transducer further comprises a spring and the displacement of the portion of the pinna is monitored in part by measuring a preload of the spring of transducer (Column 3, Lines 49-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a displacement of a spring, as taught in Hobelsberger, in the method of Miller et al. and Takagi et al. because it helps to indicate that a vibration has been made.
              Referring to claim 14, Miller et al. and Takagi et al. do not teach a spring, but Hobelsberger teaches the controller is further configured to monitor the displacement of the portion of the pinna of the user by measuring a preload of the cartilage conduction transducer (para 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a displacement of a spring, as taught in Hobelsberger, in the system of Miller et al. and Takagi et al. because it helps to indicate that a vibration has been made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. and Takagi et al. as applied to claims 1 and 11 above, and further in view of Klein US Publication No. 20080311966.

              Referring to claim 6, Miller et al. and Takagi et al. do not teach an air conduction speaker at the ear per se, but Klein teaches the transducer is a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the method of Miller et al. and Takagi et al. because it allows for a better listening experience for the user.
              Referring to claim 16, Miller et al. and Takagi et al. do not teach an air conduction speaker at the ear per se, but Klein teaches the transducer is a speaker configured to present the audio content to the user via air conduction (para 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an air conduction speaker, as taught in Klein, in the system of Miller et al. and Takagi et al. because it allows for a better listening experience for the user.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. and Takagi et al. as applied to claims 1, 7, 11, and 17 above, and further in view of Slaney et al. US Publication No. 20060067548.

              Referring to claim 9, Miller et al. and Takagi et al. do not teach receiving geometry of the ear per se, but Slaney et al. teaches the model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the method of Miller et al. and Takagi et al. because “each auricle of a user is different (e.g., shape and size)” and therefore, “the frequency response model will vary from user to user”. Therefore, determining this information helps use an appropriate model for the given user.
              Referring to claim 19, Miller et al. and Takagi et al. do not teach receiving geometry of the ear per se, but Slaney et al. teaches the model is configured to receive, as input, a geometry of the ear of the user, the geometry including measurements determined from one or more images of the ear of the user (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive the geometry of the ear, as taught in Slaney et al., in the system of Miller et al. and Takagi et al. because “each auricle of a user is different (e.g., shape and size)” and therefore, “the frequency response model will vary from user to user”. Therefore, determining this information helps use an appropriate model for the given user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652